J-S14017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: E.S.                       IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF : L.S., FATHER                       No. 1373 MDA 2015




                   Appeal from the Decree July 13, 2015
           in the Court of Common Pleas of Cumberland County
           Orphans’ Court Division, at No(s): 68 Adoptions 2014

BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and STEVENS, P.J.E.*, JJ.

MEMORANDUM BY PANELLA, J.                             FILED MAY 27, 2016

     L.S. (“Father”) appeals from the decree entered on July 13, 2015, in

the Court of Common Pleas of Cumberland County, which involuntarily

terminated his parental rights to his minor son, E.S., born in November

2010. We affirm.

     C.J. (“Mother”) is the biological mother of E.S. Father has helped to

support Mother, financially and otherwise, and has helped in raising E.S. and

Mother’s other children. Cumberland County Children and Youth Services

(“CYS”) became involved with the family due to the family experiencing

financial difficulties resulting in homelessness. Because of the parents’




* Former Justice specially assigned to the Superior Court.
J-S14017-16


homelessness, the trial court found E.S. dependent and placed him into

foster care with B.J.A. and B.A. on September 24, 2012.

      At the foster home, E.S. resides with M.J., his sister, and with four

other children. Testimony showed that E.S. gets along with the foster

parents’ other children. Testimony also showed that E.S. has been provided

with structure and stability in his foster home and that E.S. has been

adjusting to a head start program. B.A., the foster father, testified as to

foster parents’ intent to adopt E.S. if given the opportunity.

      A permanency plan was set up for Father, which included the following

goals: cooperate with CYS; obtain and maintain stable housing; follow the

rules of home and community; meet medical and dental needs; improve

parenting skills; and obtain financial stability.

      Father has not met his first goal of cooperating with CYS. Testimony

was provided that showed that it was very difficult for CYS to get in touch

with Father by phone. When CYS attempted to reach Father by other means,

Father has been similarly unreachable and uncooperative. When CYS showed

up at Father’s door, the door was not answered, even though the CYS

employees heard voices or the television on inside the home. Father also

failed to appear for nine visits with E.S., provided with ABC Services to teach

Father better interaction with his child. In addition, Father has refused to

participate in bonding evaluation of the relationship between him and E.S.,

despite the fact that it was recommended. Father failed to appear for the


                                      -   2 -
J-S14017-16


first scheduled termination of parental rights hearing in January 2015.

Father’s attorney reported that he had fallen on ice, but the CYS solicitor

reported that Father was not there because of a bench warrant being issued

for his arrest.

      Father has met his goal of obtaining and maintaining stable housing.

He has maintained the same residence for 15 months and is up-to date on

his rent payments.

      Father has failed to meet his goal of following the rules of home and

community. Father was incarcerated from March 7, 2015, until May 14,

2015, for failure to pay fines. Father still owes $200.00 to domestic relations

and over $6,000.00 in criminal fines. Father has also been paying fines on

Mother’s behalf. In addition, Father has not met the goal of meeting the

medical and dental needs of Child. Father has not attended a single medical

or dental appointment for Child since Child was placed in foster care.

      Father also has not met his goal to improve parenting skills.

Testimony was given that SKILLS, a parenting program, was offered to

Father, but Father missed nine out of the twenty-nine appointments due to

running errands, working, or being ill. Father’s excuses for missing the

SKILLS sessions included such activities as picking up a birthday cake,

washing the car, and grocery shopping. Following four straight missed

SKILLS sessions, Father was dismissed from the program in April 2015.

Father has also been attending STEPS visitation with Child. In addition,


                                    -   3 -
J-S14017-16


Father has refused to participate in a bonding evaluation. In fact, testimony

was presented that, when CYS encouraged Father to participate in the

evaluation, Father expressed that he had “given up on the [reunification]

process.”

      Father’s final goal was to obtain financial stability. Testimony was

presented that Father worked long hours in order to support Mother and

their family. However, Father and Mother both have significant court-ordered

financial obligations, which they rely on Father to pay. The repeated failure

to meet the court-ordered obligations has resulted Father’s incarceration in

March 2015.

      On August 14, 2014, CYS filed a Petition for Involuntary Termination of

Father’s Parental Rights to Child. The trial court held hearings on September

3, 2014, January 14, 2015, and May 6, 2015. By decree entered on July 13,

2015, the trial court involuntarily terminated Father’s parental rights to the

Child pursuant to Section 2511(a)(2),(5),(8), and (b).

      Father timely appealed. Father raises three issues on appeal:

         1. Did the court err in determining that Cumberland
         County Children and Youth Services presented evidence so
         clear, direct, weighty, and convincing as to enable the fact
         finder to come to a clear conviction without hesitancy, of
         the truth of the precise facts in issue?
                                       ...

         2. Did court [sic] err in determining the best interest of
         the child would be served by terminating the parental
         rights of the biological Father?
                                        …


                                    -   4 -
J-S14017-16


         3. Did the court err as a matter of law and abuse its
         discretion in determining the best interest of child would
         be served by terminating the parental rights of Father,
         when the evidence indicated that the original reasons for
         placement of child would no longer exist or had been
         substantially eliminated?
                                     …


Father’s Brief at 4.

      We review the appeal from the termination of parental rights in

accordance with the following standard.

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. If the factual
      findings are supported, appellate courts review to determine if
      the trial court made an error of law or abused its discretion. As
      has been often stated, an abuse of discretion does not result
      merely because the reviewing court might have reached a
      different conclusion. Instead, a decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.

            [T]here are clear reasons for applying an abuse of
      discretion standard of review in these cases. We observed that,
      unlike trial courts, appellate courts are not equipped to make the
      fact-specific determinations on a cold record, where the trial
      judges are observing the parties during the relevant hearing and
      often presiding over numerous other hearings regarding the child
      and parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
      error of law or an abuse of discretion.


                                    -   5 -
J-S14017-16


In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations

omitted).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

This court may affirm the trial court’s decision regarding the termination of

parental rights with regard to any one subsection of section 2511(a). See In

re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Here, the trial

court terminated Mother’s parental rights under, among others, subsection

(a)(2) and (b) of Section 2511. Those subsections provide as follows:

      (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                          ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child to be
            without essential parental care, control or subsistence
            necessary for his physical or mental well-being and the
            conditions and causes of the incapacity, abuse, neglect or
            refusal cannot or will not be remedied by the parent.

                                          ...

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions

                                      -    6 -
J-S14017-16


      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. See In re Adoption of M.E.P., 825
A.2d 1266, 1272 (Pa. Super. 2003).

      Further, this Court has stated that a parent is required to make

diligent efforts towards the reasonably prompt assumption of full parental

responsibilities. See In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002). A

parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected

as untimely or disingenuous. See id., at 340.

      With respect to Section 2511(b), this Court has explained the requisite

analysis as follows:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. Intangibles such as
      love, comfort, security, and stability are involved in the inquiry
      into the needs and welfare of the child. In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the

                                    -   7 -
J-S14017-16


      effect on the child of permanently severing that bond. However,
      in cases where there is no evidence of a bond between a parent
      and child, it is reasonable to infer that no bond exists.
      Accordingly, the extent of the bond-effect analysis necessarily
      depends on the circumstances of the particular case.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations and

internal quotation marks omitted).

      With the above standard of review in mind, we have thoroughly

reviewed the record, briefs, and the applicable law, and determined that the

evidence   presented     is   sufficient       to   support   the   trial   court’s   decree

terminating Father’s parental rights to the Children pursuant to sections

2511(a)(2) and (b).

      Our reading of the trial court’s opinion reveals that the trial court

reviewed the evidence and addressed Father’s issues presented on appeal.

Thus we affirm the trial court’s order based on the concise, thoughtful, and

well-written opinion of the Honorable Christylee L. Peck.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/27/2016




                                           -    8 -
                                                                                    Circulated 05/11/2016 11:19 AM




  IN THE ADOPTION OF                            : IN THE COURT OF COMMON PLEAS OF
  Ei-:.s                                        : CUMBERLAND COUNTY, PENNSYLVANIA
                                                : ORPHANS' COURT DIVISION

  DOB:-                                         : No. 68 ADOPTIONS 2014
                                                          •

             . IN RE: SUPPLEMENTAL OPINION PURSUANT TOPA.R.A.P. 1925
  Peck, J., October.1/, 2015.
             Appellant LIIIJ S..             (hereinafter "Father'') is the biological father ofE.S. (born
  -)            (hereinafter the "Child"). On August 14, 2014, Cumberland County Children
  and Youth Services (hereinafter "CYS") filed a Petition for Involuntary Termination of
  Parental Rights ofL9119SW Under Section 2512 of the Adoption Act (hereinafter the
  "Petition for Involuntary Termination" or the "Petition") in the above-docketed case in
  order to terminate Father's parental rights as to the Child. CYS listed 23 Pa.C.S. §
  251 l(a)(2), (a)(5), (a)(8), and (b) as the statutory grounds for termination. Counsel was .
                                                                                                                     .   :

  appointed to represent Father,1 and a hearing was held on this matter on May 6, 2015.
  The matter was taken under advisement.' and on July 10, 2015, this Court granted the
  Petition for Involuntary Termination, thus terminating Father's parental rights as to the
  Child. On August I 0, 2015, Father filed a Notice of Appeal and a Statement of Errors
  Complained of on Appeal, alleging the following errors:
             1. The Honorable Court erred as a matter of law and abused its discretion in
                 changing ·the· ·goal for this child to adoption. and    terminating Appellant's
                                                                   .. . . ..... -··--· . . . .. -

···- ·-· .. . - . ---·-parental rights in that Appellant is able to provide the children with essential
                 parental care, control, and subsistence.
                               •.,
             2. The Honorable Court erred as a matter of law and abused its discretion in
                 terminating Appellant's parental rights when the conditions which led to the
                 removal or placement of the child no longer existed or were substantially
                 eliminated.


  I
  2
      Order of the Court, August 15, 2014.
      Order of the court, May 6, 2015.
                                                                                                       -------
                                                          1
                                                                                                         #3
              3. The· Honorable Court erred as a matter. of law in determining the best interest .
                   of the child would be served by .terminating Appellant's parental rights.
              At the same time that .it terminated Father's parental rights, this Court terminated
     the parental rights of C~                     (hereinafter "Jackson"), the biological mother ofE.S.
     This Court wrote an in-depth Opinion on the reasons for the termination of Jackson's
     parental rights. Although that Opinion also discussed Father's conduct, this Court, in
     error, failed to specifically address the reasons that it terminated Father's parental rights.
     This Supplemental Opinion is written to address the· reasons for terminating Father's
     parental rights, and is meant to be read in conjunction with the Court's Opinion Pursuant
     to Pa.R.A.P. 1925 regarding the involuntary termination of Jackson's parental rights.


                               FACTUAL AND PROCEDURAL                          HISTORY

              L   .m h S...._ is the biological father of E.S.3 Father lives with Jackson and
     supports J             and several children, despite the fact that Father is not the biological
     father of all of J              s children.4 (He if not the father of M.J., the child that is the
     subject of the companion appeal). Unfortunately, CYS has repeatedly been involved with
     Father and Jackson in regard to their care of children, but on this instance, CYS became
                                                                                                                       5
     involved with the Child's well-being due to the homelessness of Father and Ji
     However, once CYS became more involved with the Child, it became apparent that
     homelessness wasn't the only concern; CYS also came to be concerned about improper
· ······ -pareritaTcare and control.6 As a result, the Chill;;;··1;i~~~d i~. thefoster care of                    BIIIIJW
     and Belll A             (hereinafter the "A..._s,,           or the "A           family") on September 24,
     2012.7




     3
       Notes ofTestlmony May 6, 2015 (hereinafter "N.T.") at 60.
     4
       N.T. at 70. See also, CASA Report, May 6, 2015, entered as Court's Exhibit 1 to the May 6, 2015 hearing.
     5
       N.T. at 50.
     6
       N.T. at 53.
     7
       N.T. at 25, 39.
                                                              2
             After the initial placement of the Chtld, CYS filed a Permanency Plan for Father,
    which included the following goals: (1) Cooperate with CYS; (2) Obtain and Maintain
    Stable Housing; (3) Follow the Rules of the Home and Community; (4) Meet Medical
    and Dental.Needs; (5) Improve Parenting Skills and (6) Financial Stability.8 The Court
    heard the following testimony regarding Father's progress towards meeting each of these
    goals.
             Father has not met his first goal of cooperating with CYS. Testimony was given
    that it is very difficult for CYS to get in touch with Father by phone.9 When CYS has
    attempted to reach · Father by other means, he has been similarly unreachable                                       &
    uncooperative. CYS has shown up at Father's residence, but the door has not been
    answered, even though the employees heard voices or the television on inside the home.!"
    Father failed to appear for nine visits with the Child provided by ABC Services to teach
    Mr. S..        better interaction with the Child.11               Additionally, testimony was given that
    Father has refused to participate in a "bonding evaluation" of the relationship between
    himself and the Child, despite the fact that it was recommended by the Guardian ad litem
    and this Court granted a continuance of the involuntary termination hearing scheduled for
    January 14, 2015 in order for such an evaluation to be conducted.12 Indeed, Father failed
    to appear for that first scheduled termination of parental rights hearing in January, 2015.13


    S. S-
    His attorney reported he had fallen on ice, 14 however the CYS solicitor reported that Mr.
             was not there as a result of a bench warrant being issued for Mr. S•'s
--- =Nevertheless-Mr.                  attorney ·argued thatifabonding
                                                                                                                arrest."
                                                                                     ev. altiati'oifWis _fo .. he ordered,
    that it should be completed prior to moving forward with the termination hearing. 16



    8
       N.T. at 36, 37, 39, 40; see also CVS's Petition for Involuntary Termination, Section G.
    9
       N.T. at 36.
    10
        N.T. at 36.
    11
        N.T. at 31.
    12
        N.T. at 28.
    13
        Notes of Transcript, Jan. 14, 2015 (hereinafter "Jan. N.T.1') at 4-6.
    14
       Jan. N.T. at 4-5.
    15
       Jan. N.T. at 6.
    16
       Jan. N.T. at 5.
                                                                3
 Accordingly, Mr. S-                 attorney agreed to continue the hearing"                   and presumably
 explained the significance of Mr.            1111f participation         in the bonding evaluation to Mr.

 s11
           Presently, Father has met his goal of obtaining and maintaining stable housing.'!




 on time.20
                  J-
 Father has maintained the same residence for 15 months,19 and testimony was given that
 Father and                are up-to-date on their rent payments and have been paying the same
                                                                 .

           Father has failed to meet his goal of following · the rules of the home and · · · .
 community. Father was incarcerated from March 7, 2015 until March 14, 2015 for failure
 to pay fines.21 Father still owes $200 to domestic relations and over $6,000 in criminal
 fines,
          22
               and he has also been paying fines and costs on               11/1111' s behalf when          she has
 been incarcerated for failure to pay the same. 23 Because of his ongoing payment
 obligations, it is certainly possible that Father will be incarcerated again in the future if he
 fails to make payments in a timely manner.
           Likewise, Father has not met the goal of meeting medical and dental needs. Father
 has not attended a single medical or dental appointment for E.S. since the Child's.'                                     ·
 placement with the Amsleys in September of2012.24
           The next goal which the Service Plan establishes for Father is to improve
 parenting skills. Father has not met this goal. Testimony was given that SKILLS was
 offered, but that Father missed nine out of the twenty-nine total appointments due to
.....running errands, -working, being-in-pain, -or being· iJt25·-Father's             excuseiffor-riiissing t,li.e'   ·
 SKILLS COURSE sessions included picking up a birthday cake, washing the car, and


 17
    Jan. N.t. at 5.
 18
    N.T. at 37.
 19
    N.T. at 65. .
 20
    N.T. at 37.
 21
    N.T. at 38.
 22
    N.T. at 38.
 i3 N.T. at 69.
 24
    N.T. at 39,
 25
    N.T. at 31, see also, Alternative Behavior consultants summary of Skills Services, March 31, 2015, entered as
 Children and Youth's Exhibit 4 on May 6, 2015 ..

                                                           4
 grocery shopping.26 Following four straight missed sessions, Father and Mother were
 dismissed from the SKILLS in April of 2015.27           Father has been attending STEPS
 visitation with the Child, although he has brought another child, I,,,.,     to the sessions,
 despite the fact that Wand E.do           not get along.28 Father was specifically asked not
 to bring Isaiah to the sessions, but he and Jllllfdid so anyway, which once resulted in
 a cancelled session.29 Finally, as discussed above, Father has refused to participate in a
 bonding evaluation, despite several attempts by CYS to explain the process and how it
 might be helpful to his case.i" In fact, testimony was given that, when CYS reached out
 to Father about the bonding evaluation, he expressed that he had "given up on the
 [reunification]process.t''"
           The final goal which was set for Father was to obtain financial stability.
 Testimony was given that Father works long hours in order to support Jackson and their
 family.32 Father's hard work has allowed him to maintain some degree of financial
 stability over the past year.33 However, Father and J-          both have significant court-
 ordered financial obligations, which they also rely on Father to pay.34 The repeated
 failure to meet these court-ordered financial obligations has resulted in J....               's
 incarceration three times since January of 2015,35 as well as Father's incarceration in
 March of 2015.36 Therefore, although Father has achieved some modicum of financial
 stability, this Court has concerns about whether this stability will continue.
          As a result of Father's failure to meet the goals outlined in the Permanency Plan,
-- as.well as-the-Amsley-family presenting itself as an adoptive·-resoiirce:··-cys-·fiieci   .the .
 Petition for Involuntary Termination. This Court granted the Petition for Involuntary

 26
    N.T. at 32.
 27
    N.T. at 27.
 28
    N.T. at 27.
 29
    N.T. at 27.
 30
    N.T. at 30.
 31
    N.T. at 30.
 32
    N.T. at 40, 69-70.
 33
    N.T. at 65.
 34
    N.T. at 69.
 35
    N.T. at 37.
 36
    N.T. at 38.

                                                5
    Termination, thus terminating Father's parental rights as of July 10, 2015. This appeal
    followed.


                                                     DISCUSSION
                   Under Pennsylvania's jurisprudence, a trial court must conduct a two-pronged
   analysis under 23 Pa.C.S. § 2511 when deciding whether to involuntarily terminate the
   parental rights of a natural parent. See In re LG.,939 A.2d 950, 952 (Pa. Super. 2007).
   First, a court must determine whether appropriate grounds for involuntary termination of
   parental rights exist under § 251 l(a). Id. If grounds exist under section (a), then the court
   must determine whether the termination of parental rights is in the best interest of the
   children under § 251 l(b). Id. Under section (a), the focus is on the parent's conduct,
   while under section (b), the focus is on the needs of the child. Id. at 956. It is well
   established that a party seeking termination of parental rights bears the burden of
   establishing, by clear anci' convincing evidence, that grounds for involuntary termination
   exist. Adoption of Atencio, 650 A.2d 1064, 1066 (Pa. 1994).
                   In the present case, the Petition for Involuntary Termination filed by CYS sought
   to terminate Father's parental rights under several provisions of Section 251 l(a) of the
   Adoption Act. The particular subsections of the Act relied upon by CYS provide as
   follows:
                   (a) General Rule - The rights of a parent in regard to a child may be terminated
-·-··-·-·-·····-
                          after a petition
                     ·--·-··----··-·-··- -·· · ···-·-·· _,
                                                           filed on
                                                                  · ··-·
                                                                         a.µx_gftli~Jollowing grounds: _ - ---- .

                      (2) The repeated and continued incapacity, abuse, neglect or refusal of the
                      parent has caused the child to be without essential parental care, control or
                      subsistence necessary for his physical or mental well-being and the conditions
                      and causes of the incapacity, abuse, neglect or refusal cannot or will not be
                      remedied by the parent.

                      (5) The child has been removed from the care of the parent by the court or
                      under a voluntary agreement with an agency for a period of at least six months,
                      the conditions which led to the removal or placement of the child continue to
                      exist, the parent cannot or will not remedy those conditions within a reasonable
                      period of time, the services or assistance reasonably available to the parent are

                                                             6
              not likely to remedy the conditions which led to the removal or placement of
              the child within a reasonable period of time and termination of the parental
              rights would best serve the needs and welfare of the child.

              (8) The child has been removed from the care of the parent by the court or
              under a voluntary agreement with an agency, 12 months or more have elapsed
              from the date of removal or placement, the conditions which led to the removal
              or placement of the child continue to exist and termination of parental rights
              would best serve the needs and welfare of the child.


 23 Pa.C.S. § 251 l(a)(2),(5), and (8). Although CYS listed multiple subsections as its
 grounds for involuntary termination, it only needed to prove that grounds for termination
  existed under any one of the subsections. In re: L.S.G., 767 A.2d 587, 590-91 (Pa. Super.
 2001).
          As set forth more fully below, this Court found clear .and convincing evidence to
 support involuntary termination under each of the above-listed sections. The Court also
 found that termination of Father's rights was in the best interest of the Child under §
 251 l(b).
     I.      Sufficient grounds exist for involuntary termination under 23 Pa. C.S. §
             2511(a)(2).
          Under § 25ll(a)(2), this Court found clear and convincing evidence that the
 repeated incapacity, neglect, and refusal of Father has caused the Child to be without
 essential parental care, and that the conditions causing the same cannot or will not be
·--·remedied-by.Father.-As-the-Superior Court has neted.v: ·- - . _.. · ·-· --· ·- --·---· -·-·- ....
                  The grounds for termination of parental rights under Section 25ll(a)(2),
                  due to parental incapacity that cannot be remedied, are not limited to
                  affirmative misconduct; those grounds may also include acts of refusal as
                  well as incapacity to perform parental duties. Nevertheless, parents are
                  required to make diligent efforts toward the reasonably prompt assumption
                  offull parental responsibilities. A parent's vow to cooperate, after a long
                   period of uncooperativeness regarding the necessity or availability of
                   resources, may properly be rejected as untimely or disingenuous.

 In re of K.Z.S., 946 A.2d 753, 758 (Pa. Super. 2008)(emphasis added). Additionally,


                                                         7
      -,.
            \

                      There is no simple or easy definition of parental duties. Parental duty is best
                      understood in relation to the needs of a child. A child needs love, ·
                      protection, guidance, and support. These needs, physical and emotional,
                       cannot be met by a merely passive interest in the development of the child.
                       Thus, this court has held that the parental obligation is a positive duty
                       which requires affirmative performance.

                      A parent must utilize all available resources to preserve the parental
                      relationship, and must exercise reasonable firmness in resisting obstacles
                      placed in the path of maintaining the parent-child relationship. Parental
                      rights are not preserved by waiting for a more suitable or convenient time
                      to perform one's parental responsibilities while others provide the child
                      with his or her physical and emotional needs.

     In re B., N.M, 856 A.2d 847 (Pa. Super. 2004)(intemal citations omitted)(emphasis
     added).
           In the present case, this Court found that Father has not made a diligent effort to
     assume full parental responsibilities; Father has failed to utilize all of the resources
     provided to help make him a better parent and to help support a parent-child relationship.
     Furthermore, this Court did not find that Father is capable of remedying the incapacity,
     neglect and refusal in order to provide care for the Child in the immediate future.
                At the time that the Child was originally adjudicated as dependent, Father received
     a Permanency Plan, which contained many goals designed to make Father a better parent
     and to reunite him with the Child. Undoubtedly, meeting the goals outlined in the
    Permanency Plan would require significant life changes on Father's behalf, but life
. __ . . changes were necessary__ for Father .. in order forhim to be .an.effective parent. 0.ver..two ..
                        I

     and a half years have now passed since the Child was first placed in the foster care of the
     Amsleys, and Father has met only two of his six goals. His progress toward meeting the
     other four goals has been minimal at best, and his lack of efforts evidence his reported
     desire to give up on the reunification process.
                When Father had the opportunity to better himself as a parent by attending the
     SKILLS sessions offered by CYS, he repeatedly did not show up. for scheduled sessions
     and was dismissed from the program in April of 2015. Father prioritized activities such as
    washing the car and going grocery shopping over improving himself as a parent and

                                                     8
       visiting with the Child during the sessions. CYS employees who have worked on this
       matter report that Father is frequently unreachable and sometimes uncooperative. Father
       has ·also failed to take an active role in meeting the medical and dental needs of the Child
       during the two and a half years that he has been in foster care. Furthermore, when Father
       had the opportunity to cooperate with the Guardian ad !item's recommendation for a
       bonding evaluation between himself and the Child, he refused to participate, despite
       having the purpose of the evaluation explained to him, as well as the fact that the
       evaluation could be beneficial to his interests.
               Father's actions demonstrate the type of "passive interest in the development of
      the child" lamented in In re B., N.M, and are not indicative of the "affirmative
      performance" required to demonstrate that Father is capable of remedying the Incapacity,
      neglect and refusal which led to the placement of the Child in foster care. Taking an
      active interest in cooperating with CYS, working to reach the goals set in a permanency
      plan, taking the Child to medical appointments, or at least appearing at them, and
      showing up to visits are "necessary steps to supporting a parent-child relationship"
      where the child has been adjudicated as dependent, such as in the present case. See In re
      E.A.P., 944 A.2d 79, 83 (Pa. Super. 2008). After giving Father a significant amount of
      time to meet these goals and better himself as a person and parent, this Court no longer
      believes that Father is capable of remedying the incapacity, neglect and refusal which led
      to the Child's placement in September of 2012. Therefore, this Court found that grounds
· --- ·-··for-involuntary·terminatinn-of-Father'sparental rights · exi-sted·under·§-25ll(a)(2). -·--·------ · ·


         II.     Sufficient grounds exist for involuntary termination under 23 Pa. C.S. §
                 25ll(a)(5).
               Alternatively, under§ 251 l(a)(S), this Court found clear and convincing evidence
      supporting involuntary termination. The Pennsylvania Superior Court has established the
      following standards for terminating parental rights under subsection (a)(S):
                      In order for termination pursuant to Section 25ll(a)(5) to be proper, the
                      following must be demonstrated: (I) the child has been removed from

                                                          9
              parental care for at least six months; (2) the conditions which led to the
              child's removal or placement continue to exist; (3) the parents cannot or
              will not remedy the conditions which led to removal or placement within a
              reasonable period of time; (4) the services reasonably available to the
              parents are unlikely to remedy the conditions which led to removal or
              placement within a reasonable period of time; and (5) termination of
              parental rights would best serve the needs and welfare of the child.

In re A.S., 11 A.3d 473, 482 (Pa. Super. 2010)(intemal citations omitted).
        In the present case, the Child was taken out of the custody of Father and placed in
foster care on September 24, 2012, due to concerns about homelessness and improper
parental care and control. Thus, the Child has been out of Father's custody much longer
than the six months required by§ 251 l(a)(S).
    .   For the same reasons discussed above, including Father's propensity for being
unreachable, Father's incarceration for failure to pay court-ordered financial obligations,
Father's dismissal from SKILLS, and Father's refusal to take an active role in the
Children's medical and dental health, this Court believes that the concerns regarding
Father's ability to provide essential parental care and control continue to be of concern in
the present matter. Additionally, this Court does not believe that Father is able to remedy
those concerns within a reasonable time. As stated above, ·Father has had two and a half
years to change his lifestyle and make progress toward the goals in the Permanency Plan
to prove that he can be a suitable parent for the Child. He has not done so.
        This Court also believes that the services offered to Father by CYS are unlikely to
remedy the concerns regarding Father's ability to provide parental care and control. CYS
has offered a wide variety of helpful services, but it is incumbent upon Father to take
advantage of those services. Father has been unavailable and uncooperative when CYS
has attempted to reach him at home. Father was discharged from SKILLS for his repeated
failure to show up to scheduled sessions. Father was unwilling to undergo a bonding
evaluation. Therefore, this Court does not believe that the services offered by CYS will
remedy the conditions which led to the Child's removal within a reasonable period of
time.


                                             10
           Finally, this Court believes that terminating Father's parental rights would best
  serve the needs and welfare of the Child. The Child is in need of a loving and stable
  environment in which to grow. The      A11i1f have provided such an environment,         while
  Father has not proven that he can provide the same. Therefore, this Court believes that
  sufficient grounds existed to terminate Father's parental rights under § 251 l(a)(S).


    III.     Sufficientgrounds exist for involuntary termination uuder 23 Pa. C.S. §
             2511(a)(8).
           Under 23 Pa. C.S. § 251 l(a)(S), this Court found by clear and convincing evidence
 that the Child has been removed from Father's custody for longer than twelve months,
 that the conditions which led to the Child's removal still exist, and that termination will
 best serve the needs and welfare of the Child. As the Superior Court has noted,
                 Once the 12-month period has been established, the court must next
                 determine whether the conditions that led to the child's removal continue to
                 exist, despite the reasonable good faith efforts of DHS supplied over a
                 realistic time period. Termination under Section 2511 (a)(8) does not require
                 the court to evaluate a parent's current willingness or ability to remedy the
                 conditions that initially caused placement or the availability or efficacy of
                 DHS services.

 In re of K.Z.S., 946 A.2d at 758 (internal citations omitted).
           The Child has been living in a foster home for over two and a half years, which
 meets the twelve-month temporal requirement of §25 l l(a)(8). Furthermore, as set forth
·-more-·fufly-·above,   this Courtfoundthaf concerns still exist regardiiigFather's abilltyio
 provide the Child with necessary parental care and control. Additionally, this Court found
 that involuntary termination of Father's parental rights best serves the needs and welfare
 of the Child given the loving and stable environment provided by the A-                  family.
 Therefore, this Court believes that sufficient grounds existed to terminate Father's
 parental rights under §251 l(a)(8).




                                                11
              IV.     Involuntary termination is in the best interest of the Child under 23 Pa.
                      c.s. § 2511(b).
                    Unlike the analysis a court conducts under§ 251 l(a), the analysis under§ 251 l(b)
         focuses on the interests of the child. This analysis includes ''weighing the needs and
         welfare of the child, as well as an examination of the emotional bond between parent and
         child ... which 'encompasses intangibles such as love, comfort, security, and stability."'
         In re J.G., 939 A.2d at 956 (citing In re D. W., 856 A.2d 1231, 1234 (Pa Super. 2004);
         quoting In re Adoption of R.J. S., 901 A.2d 502, 514 (Pa. Super. 2006)).
                    In the present case, E.S. was placed into foster care before his second birthday;
         this Court believes that the Child's placement into foster.care at such a young age has
         rendered a strong, healthy bond with Father nearly impossible. Father had an opportunity
         to prove the strength of the bond between himse]f and the Child by participating in the
         bonding evaluation, but he refused to take part. The results of the bonding evaluation did
         show a bond between the Child and the                      Atllf ·
                    Concerning the mental and physical needs of the Child, this Court believes that the
         Child has a great need for stability and permanency in his life. The Child has now been
         Jiving in the A...-r's           home for more than two and a half years. The evidence showed
         that the 14lllllhave         provided a safe, stable, and loving environment for the Child, and
         that a bond exists between the Child and the A..                                       family.37 The ~                                              plan to
         adopt the Child if given the opportunity.38 The bonding evaluation completed on the
.   ..                               ..   ''   ·-·-··-       ,   . ···-        -   ,,,,,   ..   -··-·····   ·-·-·······    __   ,,   ····-···---··-··   .. · -·   ····-·-·   .

         Children and the A1111111showedthat the Child and his sister, M.J. (who is the subject
         of the companion appeals) should be kept together.39 The Guardian Ad. Litem
                                                                                                                      40
         recommended the Chi1d and M.J. remain with the A.....                                                             This Court finds that
         adoption b~ the Alllllwould                     provide the stability that the Child desperately needs in
         his life. In contrast, as noted above, Father has continually faced stability problems with


         37
            N.T. at 10-15, 28.
         38
            N.T. at 57.                                                                .
         39
            N.T. at 29. See also, Bonding Evaluations Report, entered as Children and Youth's Exhibit 5 at May 6, 2015
         hearing.
         40
            N.T. at 75.

                                                                          12
 both income and incarceration, and this Court does not believe those issues will be
 resolved any time soon. Thus, the Atlllfamily           can provide the Child with the stability
 and permanence that he needs, whereas Father cannot.
        Therefore, this Court found that involuntary termination of Father's parental rights
 is in the best interest of the Child under§ 251 l(b).
                                       CONCLUSION
        In summary, this Court found clear and convincing                 evidence    to support
 termination of Father's parental rights under 23 Pa. C.S. § 251 l(a)(2),(5), and (8) based
 on Father's continual failure to cooperate with CYS and his failure to make progress
 toward the goals established in his Permanency Plan. Furthermore, this Court found that
 termination of Father's parental rights under § 251 l(b) is in the best interest of the Child
 because Father is unable to provide the stable environment that the Child needs.


                                                     BY THE COURT,




                                                     Christylefi.Peck,        J.
                  ;
                 ·~
 Lindsay D. Baird, Esq.
 Cindy VillaneIla, Esq.
 Jo;'h Hitchings, E~q.
/Kathleen Shaulis, Esq.
 CCCYS




                                                13